                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,

       Plaintiffs,                                            Case No.: 18-cv-5878

v.                                                            Judge Robert W. Gettleman

THE PARTNERSHIPS AND UNINCORPORATED                           Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on November 1, 2018 [42] and

November 15, 2018 [48], in favor of Plaintiffs and against the Defendants Identified in Amended

Schedule A. Plaintiffs acknowledge payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendant(s):

                     No.                       Defendant
                     835                        Treeon


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
DATE D: June 23, 2020                        Respectfully submitted,




                                             Yanling Jiang (Bar No. 6309336)
                                             JiangIP LLC
                                             111 West Jackson Blvd., Suite 1700
                                             Chicago, Illinois 60604
                                             Telephone: 312-675-6297
                                             Email: yanling@jiangip.com

                                             ATTORNEY FOR PLAINTIFF




Subscribed and sworn before me by Yanling Jiang, on this 23rd day of June, 2020.



Given under by hand and notarial seal.




                                             Notary Public
                MICHAEL SEVERT
                  Official Seal
    1    Notary Public • State of Illinois
    , My Commis sion Expires Sep 11, 2023
                                                         :tl
                                             State of ---------

                                             County of
